DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two side edges of the first cable-bundling piece connected to the second cable-bundling piece are separately provided with first guide portions...” (in claim 10) and “a part of the cable management racks are vertically disposed in the server cabinet, and the other part of the cable management racks are horizontally disposed on the plurality of brackets” (in claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note: figure 5 shows side edges 3112 only on one side edge of the first cable-bundling piece, not on two side edges.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing 

The drawings are objected to because figure 1 is unclear and numeral 3 refers to two different parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Claims 1, 8 and 10 are objected to because of the following informalities:   
In claim 1, line 12, it is unclear whether or not “a cable” refers to one of the previously claimed “cables”.  The Examiner assumes it does. 
In claim 8, “second engaging protrusions” and “second engaging holes
claim 10, line 2 recites “the cable-bundling unit” while claim 1 recites “a plurality of cable-bundling units”. 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: paragraph [0047] discloses the cable management rack 3 being both vertically and horizontally disposed in the cabinet.  How is that possible? 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Claim 10 recites the limitation "each of the cable management racks" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “A cable management rack”.

Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 20, it is unclear:
what exactly is meant by “A cable management apparatus for a server cabinet internally provided with a plurality of brackets arranged up and down for supporting servers”.
Claim 1 recites a cable management rack, while claim 12 recites “cable management racks”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. WO 2019/191401 (hereinafter D1) in view of Thijs et al. U.S. Patent 9,348,104 (hereinafter D2).

Regarding claim 1, D1 teaches a cable management rack (26; figures 1-2) comprising a plurality of cable-bundling units (36; figures 1-2) sequentially connected, wherein each of the plurality of cable-bundling 5units comprises: 
a first cable-bundling piece (42; figures 5-6), a second cable-bundling piece (44; figures 5-6), which is detachably connected to the first cable-bundling piece (42), a through hole (the inner space formed by 42 and 44) for cables (22a-f of 20; figures 5-6) to pass through, which is formed between the second 10cable-bundling piece (44) and the first cable-bundling piece (42), a plurality of cable guide outlets (86; figure 4), which are formed on the first cable-bundling piece (42) and the second cable-bundling piece (44) and are spaced apart (see figure 4) and 
15wherein two adjacent cable-bundling units (34 and 36; figure 4) are detachably (see par[0036]) connected, and through holes (see figures 4-6) of the plurality of cable-bundling units are sequentially communicated.

However, D1 does not teach that said cable management rack is assembled in a server cabinet.

D2, in the same field of endeavor, suggests cable management racks assembled in a server cabinet (10; figures 1-2 and 14-16) for managing cables in said server cabinet.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a server cabinet such that the cable management rack of D1 would be assembled in said 
  
Regarding claim 2, D1/D2 also teaches the cable management rack according to claim 1, wherein the guide structure (98; figure 4 of D1) has an included angle (see figure 22 of D1) relative to the first cable-bundling piece and the second cable-bundling piece, and the cable is obliquely (see figure 3 of D1) led out through each of the plurality of cable guide outlets.  


    PNG
    media_image1.png
    717
    694
    media_image1.png
    Greyscale

Regarding claim 203, D1/D2 also teaches the cable management rack according to claim 2, wherein the guide structure (98 of D1) comprises a first guide portion (see label in above figure 5 of D1) and a second guide portion (see label in above figure 5 of D1), the first guide portion is internally provided with a first guide groove (see label in above figure 5 of D1), the second guide portion is internally provided with a second guide groove (see label in above figure 5 of D1); and in a case where the first cable-bundling piece is connected to the second cable-bundling piece, the first guide portion is butted (see figures 4-6 of D1) 

Regarding claim 4, as mentioned above, D1/D2 teaches the cable management rack according to claim 1.
However, D1/D2 does not further teach a plurality of cable-bundling sleeves, and the plurality of cable-bundling sleeves are spaced apart and sleeved on the cables in the through hole.
The Examiner takes Official Notice that cable-bundling sleeves have been commonly known and used for bundling cables together for cable organizing purpose.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the cable management rack of D1 with a plurality of cable-bundling sleeves, as suggested by the Examiner’s Notice, to bundle the cables of D1/D2 for organizing purpose.


Regarding claim 5, D1/D2 also teaches the cable management rack according to claim 1, wherein each of the plurality of 30cable-bundling units further comprises: 17BY20EX1443FBPM-US 
a first connecting structure (166; figure 13 of D1), which is disposed at one end of the first cable-bundling piece and the second cable-bundling piece; and a second connecting structure (corresponding 166; figure 13 of D1), which is disposed at the other end of the first cable-bundling piece and the second cable-bundling piece, 5wherein the first connecting structure of each of the plurality of cable-bundling units is connected (through coupling 48; figure 16 of D1) to the second connecting structure of the adjacent cable-bundling unit.  

Regarding claim 6, as mentioned above, D1/D2 teaches the cable management rack according to claim 5.
However, D1/D2 does not teach the first connecting structure comprises a first splicing section and a plurality of first engaging protrusions, and the first splicing section is disposed at the one end of the first cable-bundling 10piece and the second cable-bundling piece; the second connecting structure comprises a second splicing section, the second splicing section is disposed at the other end of the first cable-bundling piece and the second cable-bundling piece, and the 

The above limitation simply means each of the ends of the first cable-bundling 10piece and the second cable-bundling piece of each of the plurality of cable-bundling units comprises engaging protrusions and engaging holes, respectively, such that two cable-bundling units can be coupled together through engaging said engaging protrusions and engaging holes together.  Note that the claimed first/second splicing sections = first/second connecting structures of D1.
The Examiner takes Official Notice that coupling through engaging protrusions/holes have been commonly known and applied in various ways in various applications.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the first/second connecting structures of D1/D2 with the engaging protrusions/holes, 

Regarding claim 10, D1/D2 also teaches the cable management rack according to claim 1, wherein two columns of cable guide outlets (see label in above figure 21 of D1) are formed in the cable-bundling unit (see above claim 10’s objection; the examiner interprets as “the cable-bundling units) of each of the cable management racks; 
two side 5edges (see label in above figure 21 of D1) of the first cable-bundling piece (44; figure 5 of D1) connected to the second cable-bundling piece (42; figure 6 of D1) are provided with first guide portions (inner portion of the columns of cable guide outlet of the first cable-bundling piece) extending along the extending direction of the through hole, and each of the first guide portions is internally provided with a first guide groove (see figure 5); two side edges (see label in above figure 5 of D1) of the second cable-bundling piece connected to the first cable-bundling piece are provided with second guide portions (inner portion of the columns of cable guide outlet of the second cable-bundling piece) extending along the extending direction of 10the through hole, and each of the second guide portions is internally provided with a second guide groove (see 

Even though, D1 does not teach that both of the side edges of the first/second cable-bundling pieces are separately provided with guide portions, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further duplicate guide portions on both of the side edges of the first/second cable-bundling pieces for guiding more cables, if desired, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 11, D1/D2 also teaches the cable management rack according to claim 10, wherein the cable-bundling unit further 15comprises: a plurality of fasteners (162; figures 16-17), wherein two ends of each of the plurality of fasteners are detachably connected (see figures 16-17), and the plurality of fasteners are spaced apart (see figure 16) and wound around (see .  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 and in further view of Suzuki U.S. Patent 8,124,887 (hereinafter D3).
Regarding claim 7, D1/D2 also teaches the cable management rack according to claim 1, wherein one column (see figure 4 of D1) of cable guide outlets (86) is formed on the cable-bundling unit of each of the cable management racks, and an opening side (illustrated in figures 4-5 of D1) of the first cable-bundling piece is butted against an opening side of the second cable-bundling piece.  

However, D1/D2 does not teach that the first 20cable-bundling piece and the second cable-bundling piece are in U-shaped structures.

D3, in the same field of endeavor, discloses a cable bundling unit (1; figure 6) comprising a first 20cable-bundling piece (3; figure 6) and a second cable-bundling piece (2; figure 6) in U-shaped structures.



Regarding claims 8-9, as mentioned above, D1/D2/D3 teaches the cable management rack according to claim 7.
However, D1 does not teach that the outer sides of two opposite side walls of the first cable-bundling piece are each provided with second engaging protrusions 25distributed along the extending direction of the through hole; and two opposite side walls of the second cable-bundling piece are each provided with second engaging holes corresponding to the second engaging protrusions, and each of the second engaging protrusions is engaged with a respective one of the second engaging holes.  

D3, in the same field of endeavor, discloses a cable bundling unit (1; figure 6) comprising a first cable-bundling piece (3; figure 6 having two opposite sidewalls (see figure 6) each provided with engaging protrusions (4a; figure 6) distributed along extending direction of the through hole (space inside 1); and a 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the sidewalls of the first/second cable-bundling pieces of D1/D2 with engaging protrusions and engaging holes/recesses, as suggested by D3, such that each of the engaging protrusions would be engaged with a respective one of the engaging holes/recesses for attaching and detaching said first/second cable-bundling pieces.

Allowable Subject Matter
Claims 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 

HUNG Q. DANG
Examiner
Art Unit 2835

/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835